                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION


JESSICA KEENE,

                Plaintiff,

v.                                                        Case No. 8:18-cv-261-T-CPT

NANCY A. BERRYHILL,
Deputy Commissioner for Operations,
performing the duties and functions
not reserved to the Commissioner of
Social Security,

            Defendant.
_______________________________/


                                       OR DE R

       The Plaintiff seeks judicial review of the Commissioner’s denial of her claim

for Disability Insurance Benefits (DIB).        For the reasons discussed below, the

Commissioner’s decision is affirmed.

                                           I.

       The Plaintiff was born in 1980, completed one year of college and training for

medical certifications, and has past relevant work experience as a waitress, retail sales

clerk, certified nurse assistant (CNA), and licensed practical nurse (LPN). (R. 20, 35,

48, 344, 413). In brief, the Plaintiff collapsed in 2008, fractured her spine, and

underwent a lumbar (lower) spinal fusion for the fracture and for spondylolisthesis
(overlap of one spinal vertebra with another). (R. 13, 160). The procedure improved

her condition until she fell again in May 2010, when her pain returned. (R. 13, 160,

526).

        In September 2010, the Plaintiff applied for DIB, alleging disability as of

August 15, 2010, due to depression, multilevel degenerative disc disease, and a syrinx

in her thoracic spine. (R. 412). The Social Security Administration (SSA) denied the

Plaintiff’s application both initially and on reconsideration.         (R. 10).    After an

Administrative Law Judge (ALJ) affirmed the denial in July 2013, the Appeals

Council remanded the matter, in part, because the ALJ failed to consider the opinion

of the Plaintiff’s treating neurosurgeon, Donald Sachs, M.D. (R. 10, 134-43, 151-52).

        As the first ALJ had retired by then, the matter was heard by a second ALJ,

who issued an independent denial in May 2015, finding that the Plaintiff was capable

of a wide range of light work. (R. 10, 157-68). The Appeals Council again remanded

the matter, concluding, in relevant part, that the ALJ’s decision did not adequately

evaluate the physical function opinions of a consultative examining physician, Paul

Taylor, M.D., and the Plaintiff’s treating neurologist, Thomas DiGeronimo, M.D. 1

(R. 10, 176-78).




1
  Citing Dr. Taylor’s functional assessment/medical source treatment (R. 708-11) and Dr.
DiGeronimo’s Physical Capacity Form (R. 783-87), the Appeals Council directed the ALJ to
“[g]ive further consideration to the treating and nontreating source opinions pursuant to the
provisions of 20 CFR 404.1527 and Social Security Rulings 96-2p and 96-5p, and [to] explain
the weight given to such opinion evidence.” (R. 176-77).



                                             2
       On the second remand, the ALJ sent the Plaintiff for another physical

consultative examination (CE) “[i]n order to address the Council concerns and

because of the variable prior findings.” (R. 18). That second CE was conducted by

Bhupendra Gupta, M.D., on October 10, 2016. (R. 18, 1302-16).

       At the Plaintiff’s request, the ALJ subsequently conducted a third hearing on

the matter on December 13, 2016. (R. 31-52). The Plaintiff was represented by

counsel at that hearing and testified on her own behalf. Id. A vocational expert (VE)

also testified. Id.

       In a decision dated March 29, 2017, the ALJ found that the Plaintiff: (1) met

the insured status requirements through December 31, 2015, and had not engaged in

substantial gainful activity since her alleged onset date of August 15, 2010; (2) had the

severe impairments of “Degenerative Disc Disease (DDD) of the Spine and Anxiety

Depression;” (3) did not, however, have an impairment or combination of

impairments that met or medically equaled the severity of any of the listed

impairments; (4) had the residual functional capacity (RFC) to perform light work,

subject to certain functional limitations; and (5) based in part on the VE’s testimony,

could not perform her past relevant work but was capable of performing jobs that exist

in significant numbers in the national economy. (R. 12-21). In light of these findings,

the ALJ concluded that the Plaintiff was not disabled. (R. 21).

       The Appeals Council denied the Plaintiff’s request for review.          (R. 1-6).

Accordingly, the ALJ’s decision became the final decision of the Commissioner.




                                           3
                                             II.

       The Social Security Act (the Act) defines disability as the “inability to engage

in any substantial gainful activity by reason of any medically determinable physical or

mental impairment . . . which has lasted or can be expected to last for a continuous

period of not less than 12 months.”                42 U.S.C. § 423(d)(1)(A); 20 C.F.R.

§ 404.1505(a). 2   A physical or mental impairment under the Act “results from

anatomical, physiological, or psychological abnormalities which are demonstrable by

medically acceptable clinical and laboratory diagnostic techniques.”             42 U.S.C.

§ 423(d)(3).

       To determine whether a claimant is disabled, the Social Security Regulations

(Regulations) prescribe “a five-step, sequential evaluation process.” Carter v. Comm’r

of Soc. Sec., 726 F. App’x 737, 739 (11th Cir. 2018) (citing 20 C.F.R. § 404.1520(a)(4)). 3

Under this process, an ALJ must determine whether the claimant: (1) is performing

substantial gainful activity; (2) has a severe impairment; (3) has a severe impairment

that meets or equals an impairment specifically listed in 20 C.F.R. Part 404, Subpart

P, Appendix 1; (4) has the RFC to perform past relevant work; and (5) can perform

other work in the national economy given his or her RFC, age, education, and work

experience. Id. (citing Phillips v. Barnhart, 357 F.3d 1232, 1237 (11th Cir. 2004); 20

C.F.R. §§ 404.1520(a)(4), 416.920(a)(4)). While the claimant has the burden of proof



2
  Unless otherwise indicated, citations to the Code of Federal Regulations are to the version
in effect at the time of the ALJ’s decision.
3
  Unpublished opinions are not considered binding precedent but may be cited as persuasive
authority. 11th Cir. R. 36-2.



                                             4
through step four, the burden temporarily shifts to the Commissioner at step five.

Sampson v. Comm’r of Soc. Sec., 694 F. App’x 727, 734 (11th Cir. 2017) (citing Jones v.

Apfel, 190 F.3d 1224, 1228 (11th Cir. 1999)). If the Commissioner carries that burden,

the claimant must then prove that she cannot perform the work identified by the

Commissioner. Id. In the end, “the overall burden of demonstrating the existence of

a disability . . . rests with the claimant.” Washington v. Comm’r of Soc. Sec., 906 F.3d

1353, 1359 (11th Cir. 2018) (quoting Doughty v. Apfel, 245 F.3d 1274, 1280 (11th Cir.

2001)).

          A Social Security claimant who does not prevail at the administrative level may

seek judicial review in federal court provided that the Commissioner has issued a final

decision on the matter after a hearing. See 42 U.S.C. § 405(g). Judicial review is

limited to determining whether the Commissioner applied the correct legal standards

and whether the decision is supported by substantial evidence. See id.; Hargress v. Soc.

Sec. Admin., Comm’r, 883 F.3d 1302, 1305 n.2 (11th Cir. 2018) (citation omitted).

Although no deference is given to the Commissioner’s legal conclusions, her findings

of fact “are conclusive if they are supported by ‘substantial evidence.’” Doughty, 245

F.3d at 1278 (citation omitted). “Substantial evidence is more than a scintilla and is

such relevant evidence as a reasonable person would accept as adequate to support a

conclusion.” Hargress, 883 F.3d at 1305 n.2 (quoting Crawford v. Comm’r of Soc. Sec.,

363 F.3d 1155, 1158 (11th Cir. 2004)).

          In evaluating whether substantial evidence supports the Commissioner’s

decision, the Court “may not decide the facts anew, make credibility determinations,



                                             5
or re-weigh the evidence.” Carter, 726 F. App’x at 739 (citing Moore v. Barnhart, 405

F.3d 1208, 1211 (11th Cir. 2005)). Indeed, it is the province of the Commissioner, and

not the courts, to resolve conflicts in the evidence and to assess the credibility of the

witnesses. Grant v. Richardson, 445 F.2d 656 (5th Cir. 1971). 4 Thus, the Court’s role

is confined to determining whether the record, as a whole, contains sufficient evidence

to permit a reasonable mind to conclude that the claimant is not disabled. Moore, 405

F.3d at 1211. Where this quantum of evidence exists, the Court must affirm the

Commissioner “even if the proof preponderates against it.” Dyer v. Barnhart, 395 F.3d

1206, 1210 (11th Cir. 2005) (quoting Philips, 357 F.3d at 1240 n.8).

                                             III.

       The Plaintiff asserts three arguments on appeal: (1) the ALJ impermissibly

substituted his opinion for that of the Plaintiff’s doctors regarding the cause of the

Plaintiff’s pain; (2) the ALJ wrongfully determined that the Plaintiff had not yet

actually undergone pain management; and (3) the ALJ failed to properly evaluate the

opinions of the Plaintiff’s treating and consulting physicians. (Doc. 17). In response,

the Commissioner asserts that the ALJ’s decision is in accordance with the applicable

legal standards and is supported by substantial evidence. (Doc. 19). After a thorough

review of the record and the parties’ submissions, the Court concludes that the

Plaintiff’s claims of error are without merit.




4
 Decisions of the former Fifth Circuit issued prior to October 1, 1981, bind this Court. Bonner
v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir. 1981).



                                              6
                                                A.

        In determining the Plaintiff’s RFC, the ALJ’s findings included the following:

        The claimant’s primary impediment remained her spine through the
        close of 2015. The ALJ thus accepts that she might fall due to instability
        if at unprotected heights, as the first CE and Dr. DiGeronimo noted.
        The undersigned nevertheless does not find that the residual
        anterolisthesis (forward overlap) and other abnormalities were sufficient
        to prevent the “light” duty that Dr. Gupta subsequently allowed. She
        underwent rapid bone grafting after initial injury before [the alleged
        onset date], and was better until the second incident. While she still had
        the overlap, the radiologists read the studies as showing just grade 1-2
        level anomaly. There was no gross degenerative disc disease or further
        canal involvement. With only one operation, there is no failed back syndrome
        from repeat procedure scarring. The upper body involvement was minimal,
        without stenosis, so arm functions (lifting/carrying twenty pounds on
        occasion, reaching, manipulating) should not have been impeded on the
        basis of any mid-upper spinal component. There is no separate trouble
        with the extremities to prevent operating pedals and levers.

(R. 16) (emphasis added; citations to hearing exhibits omitted).

        The Plaintiff takes issue with that portion of the above passage where the ALJ

opines that, “[w]ith only one operation, there is no failed back syndrome from repeat

procedure scarring.”       (R. 16).    Specifically, the Plaintiff argues that failed back

syndrome (or failed back surgery syndrome or post laminectomy syndrome, as it is

sometimes known) 5 can result from only one surgery, and that the Plaintiff was

diagnosed with such a condition by Drs. Mohammad Eldeeb, 6 DiGeronimo, and


5
  According to the article from the Journal of Pain Research attached to the Plaintiff’s
submission, failed back surgery syndrome is defined as “[l]umbar spinal pain of unknown
origin persisting despite surgical intervention or appearing after surgical intervention for spinal
pain originally in the same topographical location.” (Doc. 17-1 at 1).
6
  Dr. Eldeeb is a pain management physician who treated the Plaintiff in 2010.



                                                7
Taylor. (Doc. 17 at 18-20). The Plaintiff further contends that the ALJ’s rejection of

this diagnosis as a cause of her pain is not supported by the evidence of record and

amounts to the ALJ substituting his opinion for that of the medical experts. Id. The

Commissioner counters that the Plaintiff has failed to show that her failed back

syndrome caused additional limitations or that the ALJ’s determination regarding this

condition prejudiced her in any way. (Doc. 19 at 4-6). The Court agrees with the

Commissioner.

       While Drs. Eldeeb, DiGeronimo, and Taylor noted diagnoses of post

laminectomy syndrome (i.e., failed back surgery) or postop low back, the mere

existence of these diagnoses does not establish work-related limitations or undermine

the ALJ’s determination in that regard. Instead, the Plaintiff “must show the effect of

the [claimed] impairment on her ability to work.” Wind v. Barnhart, 133 F. App’x 684,

690 (11th Cir. 2005); see also Carter v. Comm’r of Soc. Sec., 411 F. App’x 295, 299 (11th

Cir. 2011) (examining physician’s opinion entitled to little weight because diagnosis

of impairment omitted discussion of why condition made it impossible for claimant to

be gainfully employed or nature or permanence of limitations); Moore, 405 F.3d at

1213 n.6 (“the mere existence of . . . impairments does not reveal the extent to which

they limit [a claimant’s] ability to work”) (citation omitted); Robinson v. Astrue, 365 F.

App’x 993, 995 (11th Cir. 2010) (same). The Plaintiff has not done so here. See 20

C.F.R. § 404.1512(a); Sanchez v. Comm’r of Soc. Sec., 507 F. App’x 855, 859 (11th Cir.

2013) (noting claimant failed to show what additional limitations her condition caused

beyond limitations manifested by her other severe impairments).



                                            8
       The Plaintiff has similarly failed to show that there is insufficient support for

the ALJ’s rejection of the failed back surgery diagnosis as a cause of her pain. Nor

could she. As evidenced by the ALJ’s decision, the ALJ considered and discussed the

Plaintiff’s complaints of back pain, other symptoms attributable to her impairments of

the spine, and the extent to which those impairments limited her ability to work. The

ALJ opined that, “[i]n terms of the claimant’s alleged backache, her allegations [we]re

reasonably consistent with the evidence to the extent that she did need the major

procedure for her broken back, and still ha[d] the overlap.” (R. 17). The ALJ stated

that he took these assertions into account and found her contentions to be partially

consistent with other evidence. Id.

       The ALJ went on to find, however, that various inconsistencies in the record

did not support the degree of residual pain alleged by the Plaintiff. Id. These

inconsistencies included the fact that her treating physician, Dr. DiGeronimo, could

not account for the Plaintiff’s pain, 7 and that the Plaintiff’s claims of shooting arm pain

brought on by sitting were not only difficult to explain, but were incompatible with the

primary involvement in the low back. (R. 17, 19). The ALJ also observed that,

“[e]xcept for the residual overlap, there were few other findings independent of [the


7
  See, e.g., Dr. DiGeronimo’s notes from a November 14, 2013, office visit, reporting, in
pertinent part: “In 2010 fell and states fractured lumbar fusion site and developed syrinx.
However MRI we did didn’t show any issues.” (R. 1221); and Dr. DiGeronimo’s notes from
a December 17, 2014, office visit, stating, in relevant part, that, while the Plaintiff had some
mild bulging at numerous levels (which was normal aging and normal responses to someone
who has had surgery), there was no reason for pain or any pathology and that, despite
complaints of some anterior pain in her thighs and legs, there was no evidence of a nerve root
or foraminal problem in the upper L4 L3 RL 2 levels (R. 1776).



                                               9
Plaintiff’s] control or self statement, such as repeated spasm and reflex deficits. (Spasm

was present in the first CE, but not the latest).” (R. 17). In addition, the ALJ noted,

among other factors, that the Plaintiff still drove, had not yet undergone pain

management, 8 quit physical therapy in 2011, and stopped using Dr. DiGeronimo’s

practice more recently. Id.

       Moreover, even if the ALJ erred in his determination that the Plaintiff did not

have failed back syndrome, any such error was harmless. The Plaintiff has now shown

in this regard how this condition caused additional limitations beyond those

manifested by her other back or spine impairments or how the existence of this

condition impacted her RFC. Sanchez, 507 F. App’x at 859. Absent such a showing,

there is no cause for remand based on the claimed error. See Caldwell v. Barnhart, 261

F. App’x 188, 190 (11th Cir. 2008) (“When . . . an incorrect application of the

regulations results in harmless error because the correct application would not

contradict the ALJ’s ultimate findings, the ALJ’s decision will stand.”).

       The Plaintiff’s remaining contention that the ALJ substituted his opinion for

that of the doctors is also without merit. The ALJ simply performed his duty of

weighing all of the evidence of record and resolving the inconsistencies he discerned

in the record. See 20 C.F.R. §§ 404.1520b, 404.1527, 404.1545, 404.1546(c).




8
 The Plaintiff’s argument that the ALJ erred in making this finding regarding pain
management is discussed and rejected in Section B, infra.



                                           10
                                         B.

       Citing her 2010 visit to Dr. Eldeeb, a pain management physician, the Plaintiff

next argues that the ALJ’s finding that she had not yet actually undergone pain

management is not supported by substantial evidence. (Doc. 17 at 20-21). This

argument also fails.

       While the record indicates that the Plaintiff did see Dr. Eldeeb for an initial

evaluation, was sent for testing, and did receive lumbar branch block injections, she

stopped seeing Dr. Eldeeb shortly after she applied for disability more than six years

before the ALJ’s decision. (R. 606-36). Thus, the ALJ’s statement that the Plaintiff

“ha[d] not yet actually undergone pain management” appears to be intended as a

general basis for discounting the Plaintiff’s pain allegations and alludes to the

Plaintiff’s failure over a lengthy period of time to undergo any sustained and

meaningful pain management, despite her treating physician’s recommendation that

she do so. (R. 17).

       The Plaintiff’s attempts to characterize the treatment she received from Drs.

DiGeronimo and Sachs as “pain management” are unpersuasive. While both of these

physicians tried to help the Plaintiff manage her pain, neither of them was a pain

management doctor, as even the Plaintiff candidly acknowledges. (Doc. 17 at 21)

(conceding that Dr. Geronimo “technically is not a pain management doctor”).




                                         11
Indeed, Dr. DiGeronimo actually referred the Plaintiff to a pain management

physician on at least two occasions. (R. 736, 1176). 9

       In sum, the ALJ’s statement that the Plaintiff had not undergone pain

management is sufficiently supported by the record. Even were it not, the Plaintiff has

failed to establish that this finding prejudiced her in any way, as it was just one of

several reasons given by the ALJ for discounting the Plaintiff’s allegations of pain. As

such, to the extent the ALJ erred, any such error was harmless.

                                            C.

       The Court is similarly unpersuaded by the Plaintiff’s assertion that the ALJ

improperly evaluated the opinions of the treating and consulting physicians, Drs.

DiGeronimo, Taylor, and Sachs. The Plaintiff contends in this regard that the ALJ

failed to give Dr. DiGeronimo’s opinion the controlling weight to which it was entitled

under the law, particularly since it was supported by all of the other treating and

examining sources, with the exception of Dr. Gupta, and was internally consistent

with Dr. DiGeronimo’s own records. (Doc. 17 at 21-22). The Plaintiff also asserts

that Drs. Taylor and Sachs’s opinions should have been given more weight as well.

Id.

       In evaluating an individual’s disability claim, an ALJ “must consider all

medical opinions in a claimant’s case record, together with other relevant evidence.”

9
  Notably, on one of those occasions, Dr. DiGeronimo’s referral notes indicate that the
Plaintiff was advised to see a pain specialist to determine whether the pain medications she
was taking were appropriate, that she was made aware that she could not come back to Dr.
DiGeronimo’s office until that evaluation was made, and that Dr. DiGeronimo would
determine at that time whether he wished to continue with her care. (R. 1176).



                                            12
McClurkin v. Soc. Sec. Admin., 625 F. App’x 960, 962 (11th Cir. 2015) (citing 20 C.F.R.

§ 404.1527(b)). 10 “‘Medical opinions are statements from physicians and psychologists

or other acceptable medical sources that reflect judgments about the nature and

severity of [the claimant’s] impairment(s), including [the claimant’s] symptoms,

diagnosis and prognosis, what [the claimant] can still do despite [her] impairment(s),

and [the claimant’s] physical or mental restrictions.’” Winschel v. Comm’r of Soc. Sec.,

631 F.3d 1176, 1178-79 (11th Cir. 2011) (quoting 20 C.F.R. § 404.1527(a)(2)). If a

doctor’s statement rises to the level of a “medical opinion,” an ALJ must state with

particularity the weight given to that opinion and the reasons therefor. Id. at 1179. In

rendering this determination, the ALJ must consider: (1) whether the doctor has

examined the claimant; (2) the length, nature, and extent of the doctor’s relationship

with the claimant; (3) the medical evidence and explanation supporting the doctor’s

opinion; (4) how consistent the doctor’s opinion is with the record as a whole; and

(5) the doctor’s area of specialization. 20 C.F.R. § 404.1527(c). While the ALJ is

required to consider each of these factors, it is not mandatory that he explicitly address

them in his decision. Lawton v. Comm’r of Soc. Sec., 431 F. App’x 830, 833 (11th Cir.

2011).




10
  Although this regulation has been amended effective March 27, 2017, the new regulation
only applies to applications filed on or after that date. See 20 C.F.R. § 404.1520c. Because the
Plaintiff’s application was filed in September 2010, the older version of the regulation applies
here.




                                              13
       The Regulations set forth three tiers of sources for medical opinions: (1) treating

physicians; (2) non-treating, examining physicians; and (3) non-treating, non-

examining physicians. Himes v. Comm’r of Soc. Sec., 585 F. App’x 758, 762 (11th Cir.

2014) (citing 20 C.F.R. § 404.1527(a)(2), (c)(1)-(2)).

       Typically, the ALJ must afford the testimony of a treating physician substantial

or considerable weight unless “good cause” is shown to the contrary. Crawford, 363

F.3d at 1159. Good cause exists where: (1) the treating physician’s opinion was not

bolstered by the evidence; (2) the evidence supported a contrary finding; or (3) the

treating physician’s opinion was conclusory or inconsistent with the physician’s own

medical records. See 20 C.F.R. § 404.1527(c); Phillips, 357 F.3d at 1240-41; Crawford,

363 F.3d at 1159. In addition, this Circuit has held that a treating physician’s opinion

is not entitled to great weight if evidence of a claimant’s daily activities contradicts the

opinion. Jarrett v. Comm’r of Soc. Sec., 422 F. App’x 869, 873 (11th Cir. 2011) (citing

Phillips, 357 F.3d at 1241).

       While an ALJ must usually give substantial or considerable weight to a treating

physician’s opinion, the opinion of a one-time examining doctor—such as a doctor

who performs a CE—merits no such deference. Crawford, 363 F.3d at 1160 (citing

McSwain v. Bowen, 814 F.2d 617, 619 (11th Cir. 1987)). An examining doctor’s

opinion, however, is usually accorded greater weight than that of a non-examining

physician. Huntley v. Soc. Sec. Admin., Comm’r, 683 F. App’x 830, 832 (11th Cir. 2017)

(citing Sryock v. Heckler, 764 F.2d 834, 835 (11th Cir. 1985)).




                                            14
       Besides the nature of a physician’s relationship with a claimant, the weight of

the evidence relied upon by the physician in developing his opinion is also relevant to

the weight to be afforded that opinion. Thus, the more a medical source presents

evidence to support his opinion, such as medical signs and laboratory findings, the

more deference is given to that medical opinion.         20 C.F.R. § 404.1527(c)(3).

Similarly, the more consistent the medical opinion is with the record as a whole, the

more weight it is entitled to as well. 20 C.F.R. § 404.1527(c)(4).

       In the end, irrespective of the nature of a physician’s relationship with a

claimant, an ALJ “is free to reject the opinion of any physician when the evidence

supports a contrary conclusion.” Huntley, 683 F. App’x at 832 (citing Sryock, 764 F.2d

at 835) (emphasis in original); accord Sharfarz v. Bowen, 825 F.2d 278, 280 (11th Cir.

1987) (“Of course, the ALJ may reject any medical opinion if the evidence supports a

contrary finding.”).

       With respect to a claimant’s RFC, a physician’s opinion as to what a claimant

can do despite her impairments does not necessarily dictate the RFC determination.

See 20 C.F.R. §§ 416.945, 416.946; SSR 96-5p, 1996 WL 374183 (S.S.A. July 2, 1996).

As SSR 96-5p explains:

       Even though the adjudicator’s RFC assessment may adopt the opinions
       in a medical source statement, they are not the same thing: A medical
       source statement is evidence that is submitted to SSA by an individual’s
       medical source reflecting the source’s opinion based on his or her own
       knowledge, while an RFC assessment is the adjudicator’s ultimate
       finding based on a consideration of this opinion and all the other
       evidence in the case record about what an individual can do despite his
       or her impairment(s).



                                          15
                                         * * *

         Although an adjudicator may decide to adopt all of the opinions
         expressed in a medical source statement, a medical source statement
         must not be equated with the administrative finding known as the RFC
         assessment.

1996 WL 374183, at *4-5.

         As a result, the opinion of a single physician is not determinative of the

claimant’s RFC. See id.; see also Beegle v. Soc. Sec. Admin., Comm’r, 482 F. App’x 483,

486 (11th Cir. 2012) (“A claimant’s residual functional capacity is a matter reserved

for the ALJ’s determination, and while a physician’s opinion on the matter will be

considered, it is not dispositive.”). Indeed, as long as an ALJ’s assessment of a

claimant’s RFC is supported by substantial evidence, that assessment is “within the

province of the ALJ, not a doctor.” Cooper v. Astrue, 373 F. App’x 961, 962 (11th Cir.

2010).

         Here, the ALJ gave limited weight to Dr. DiGeronimo’s opinion because there

were “discrepancies” both within the opinion itself “and with the rest of the file.” (R.

19). This finding was adequately supported in the ALJ’s decision. Id.

         The ALJ noted in this regard that Dr. DiGeronimo failed to explain his finding

of impermissible activities involving only arms and legs (and not spine), such as

pushing, pulling, reaching, and kneeling, despite the Plaintiff’s limbs being normal,

while seemingly contradictorily allowing bending, which involves the spinal joints. Id.

The ALJ also found Dr. DiGeronimo’s suggested use of a cane incompatible with Dr.

Taylor’s lack of such a suggestion, even in light of a noted limp. Id. Finally, the ALJ



                                           16
pointed out that Dr. DiGeronimo “could not fully account for the pain complaints in

more recent reports.” (R. 17, 19); see supra n.7.

       In addition, the ALJ identified evidence in the record, which conflicted with

Dr. DiGeronimo’s opinion. As discussed above, this included the fact that the

Plaintiff’s claims of shooting arm pains brought on by sitting were difficult to explain

and incompatible with the primary involvement in the low back. It also includes the

fact that the Plaintiff still drove, had not yet undergone pain management, had quit

physical therapy in 2011, and had more recently stopped using Dr. DiGeronimo’s

practice altogether. (R. 17).

       These reasons provided good cause for the ALJ to decline affording Dr.

DiGeronimo’s opinion substantial or considerable weight and were adequately

articulated by the ALJ in his decision.

       The Plaintiff’s effort to bolster Dr. DiGeronimo’s opinion by pointing to other

supporting evidence in the record is misplaced. While it may be true that other

evidence buttresses Dr. DiGeronimo’s conclusions, this fact provides no basis to

overturn the ALJ’s decision to give Dr. DiGeronimo’s opinion limited weight. It is,

after all, not the function of the Court to re-weigh the evidence upon review. Miles v.

Chater, 84 F.3d 1397, 1400 (11th Cir. 1996). Instead, the Court must merely analyze

whether the ALJ relied on substantial evidence and applied the proper legal standards.

Id. After conducting its review, the Court finds that the ALJ has done just that. The

ALJ properly considered Dr. DiGeronimo’s opinion, the other medical opinions of

record, and the rest of the medical evidence. The ALJ also properly predicated his



                                           17
RFC determination on those opinions that were consistent with the rest of the medical

evidence and the Plaintiff’s self-reported activities of daily living and testimony. As a

result, the Plaintiff’s argument with regard to Dr. DiGeronimo is without merit.

       Turning to the Plaintiff’s challenge to the weight given to Drs. Sachs and

Taylor’s opinions, the Plaintiff likewise fails to demonstrate any error in this regard.

The Plaintiff sole argument with respect to Dr. Sachs is that the ALJ erred in

discounting the doctor’s opinion because his last treatment of the Plaintiff occurred in

2012 and consisted of an injection, which provided the Plaintiff with complete relief.

(Doc. 17 at 24). The Plaintiff asserts that Dr. Sachs’s opinion is still relevant despite

its remoteness in time, and that the ALJ failed to mention the relief afforded by the

injection only lasted four weeks before the pain returned. Id.

       The ALJ’s decision, however, was the result of an Appeal Council’s remand,

and the ALJ’s brief discussion of Dr. Sachs’s opinion notes that the Appeals Council

did not challenge the ALJ’s determination in his prior decision not to give controlling

weight to Dr. Sachs’s opinion. (R. 19). Moreover, in his prior decision, the ALJ

extensively discussed his reasons for discounting Dr. Sachs’s opinion, including the

fact that Dr. Sachs advised the Plaintiff against further surgery and based his

restrictions, at least in part, on the Plaintiff’s complaints. (R. 162-66); see Brown v.

Comm’r of Soc. Sec., 425 F. App’x 813, 815-17 (11th Cir. 2011) (stating that ALJ did not

err in discrediting plaintiff’s complaints of disabling pain due to a disc herniation that

slightly impinged a nerve root, where there was a pattern of conservative treatment,

including treatment with medication, and plaintiff was not a candidate for surgery).



                                           18
Furthermore, although the ALJ failed to mention in his decision that the relief afforded

by the injection lasted only four weeks, he did note in his prior decision that the

Plaintiff “complained that the pains returned in a month” following her injection. (R.

160).

        With respect to Dr. Taylor, despite the fact that, as a non-treating, examining

source, his opinion was not entitled to great weight, Crawford, 363 F.3d at 1160 (citing

McSwain, 814 F.2d at 619), the ALJ nonetheless supported his decision to discount the

doctor’s opinion by citing discrepancies in his findings, which the ALJ noted “were all

amenable to effort and the patient’s description” (R. 18-19). These discrepancies

provided the ALJ with good cause for not affording Dr. Taylor’s opinion substantial

weight. Id. Whether the Court would find differently upon review of the evidence is

of no consequence, as that is not the Court’s role. Miles, 84 F.3d at 1400. Instead, the

Court is limited to deciding whether the ALJ applied the correct legal standards and

whether his decision is supported by substantial evidence. Id.

        Upon review, the Court finds the ALJ has satisfied these requirements, and the

Plaintiff has failed to persuasively argue otherwise. The ALJ appropriately considered

all of the medical opinions and the other relevant evidence of record. In addition, he

afforded great weight to Dr. Gupta’s opinion and gave substantial weight to the

opinion of the non-examining state agency physician, Girija Padmanabh, M.D., both

of which support an RFC for light work. (R. 129, 1302-16). The ALJ properly based

his RFC determination on those opinions that were consistent with the rest of the

medical evidence as well as both the Plaintiff’s testimony and her activities of daily



                                          19
living. Accordingly, the Plaintiff’s arguments regarding the weight given to the

treating physicians are without merit.

                                         IV.

       For the foregoing reasons, it is hereby ORDERED:

       1)      The Commissioner’s decision is AFFIRMED.

       2)      The Clerk is directed to enter Judgment in favor of the Defendant and

to close the case.

       DONE and ORDERED in Tampa, Florida, this 28th day of March 2019.




Copies to:
Counsel of record




                                         20
